Title: From James Madison to Samuel Dana, 21 February 1818
From: Madison, James
To: Dana, Samuel


Dear Sir
Montpellier Feby. 21. 1818
I have recd your favor of the 6th. I do not possess the publications of the Agricultural Society of Massts. and have no doubt of the valuable instruction comprized in them. I feel however some reluctance in accepting your offer to forward me a copy, whilst I have no returns to make for it.
I am very glad to learn that the situation of Mrs. Dana which caused your hasty departure from Washington at a critical period [has] undergone so happy a change. With my thanks & those of Mrs. M. for your friendly wishes in our behalf, I beg you to accept a sincere return from both of us.
